11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Michael Edward Beseril,                      * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. C-18-0904-CR.

Vs. No. 11-21-00023-CR                       * September 8, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there are
errors in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment of conviction as follows: The notations “N/A”
are removed from the sections in the judgment marked “1st Enhancement
Paragraph” and “2nd Enhancement Paragraph” and replaced with the words:
“PLEADED NOT TRUE.”            The notations “N/A” are also removed from the
sections in the judgment marked “Finding on 1st Enhancement Paragraph” and
“Finding on 2nd Enhancement Paragraph” and replaced with the word: “TRUE.”
We also modify the judgment of the trial court to delete the $10,000 fine. As
modified, we affirm the judgment of the trial court.